MEMORANDUM AND ORDER
RAMSEY, District Judge.
Pending before the Court in the above-captioned case is defendants’ motion for protective order pursuant to Federal Rule of Civil Procedure 26(c). The issue has been fully briefed and the Court is now prepared to rule without need for a hearing, pursuant to Local Rule 105.6 (D.Md. 1989). For the reasons set forth below, this Court will grant defendants’ motion in part.
The litigation underlying this motion for a protective order is a constitutional challenge to the adequacy of the procedures employed in the collection of reduced agency service fees from non-members of the defendant union. Plaintiffs contend that, under the Supreme Court’s recent opinion in Chicago Teachers Union v. Hudson, 475 U.S. 292, 106 S.Ct. 1066, 89 L.Ed.2d 232 (1986), the procedures employed by defendants offend non-members’ First Amendment rights. Defendants have filed a motion for summary judgment; they seek this protective order to stay all discovery pending the determination of that motion.
Under the Federal Rules, this Court has broad powers to govern the conduct of discovery. See e.g., Erdmann v. Preferred Research, Inc. of Georgia, 852 F.2d 788, 792 (4th Cir.1988); Citizens for a Better St. Clair County v. James, 648 F.2d 246, 252 (5th Cir.1981). While this Court is not persuaded that plaintiffs have no right under the Federal Rules to discovery of the material that defendants seek to protect, plaintiffs’ response to defendants’ motion for summary judgment did not contain an argument that the contested material was necessary for the plaintiffs to respond to defendants’ motion. Thus, the dispute currently before the Court relates solely to material relevant, if at all, to a trial on the merits. If this Court disposes of this litigation under Rule 56, Fed.R.Civ.P., as defendants request, there would be no purpose for plaintiffs to discover the contested material. This Court, therefore, will stay discovery pending its ruling on defendants’ motion for summary judgment. If defendants’ motion is denied, this Court will entertain defendants’ renewed motion for a protective order, if defendant chooses to seek such an order. In the meantime, discovery will be stayed.
Accordingly, for the reasons set forth herein, it is this 16th day of November, 1989, by the United States District Court for the District of Maryland,
ORDERED:
Defendants’ motion for a protective order to stay all discovery pending a determination of defendants’ motion for summary judgment is GRANTED.